United States Court of Appeals
                       For the First Circuit


Nos. 13-2031
     13-2088

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                     LENNY FERNANDO SOTO-MATEO,

                        Defendant, Appellant.


            APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Nathaniel M. Gorton, U.S. District Judge]


                               Before

                       Kayatta, Selya and Dyk*,
                           Circuit Judges.


     Eduardo Masferrer, with whom Masferrer & Associates, P.C. was
on brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                           August 26, 2015




     *   Of the Federal Circuit, sitting by designation.
              SELYA, Circuit Judge.         This is a criminal case in which

the appellant is challenging his conviction for illegal reentry

into the United States as a previously removed alien.                 See 8 U.S.C.

§ 1326(a).      The appeal turns on the validity of the underlying

order of removal.         The district court found that the appellant

could not satisfy the criteria for mounting a collateral attack on

that order and, thus, denied the appellant's motion to dismiss the

indictment.      The appellant now seeks to reverse the denial of his

motion.   After careful consideration, we affirm.

I.   BACKGROUND

              Defendant-appellant Lenny Fernando Soto-Mateo, a citizen

of the Dominican Republic, was admitted to the United States as a

lawful permanent resident in 2000 at age 16.                    Some seven years

later,    a    federal    grand      jury    sitting   in       the   District   of

Massachusetts     charged      the   appellant    with     aggravated     identity

theft, see 18 U.S.C. § 1028A, making false statements in a passport

application,     see     id.   §   1542,    and   making    a    false   claim   of

citizenship, see id. § 911.           He pleaded guilty and was sentenced

to serve a total of 25 months in prison.

              In due course, the Department of Homeland Security (DHS)

instituted removal proceedings against the appellant on the ground

that he had been convicted of an aggravated felony.                   See 8 U.S.C.

§ 1101(a)(43)(G); see also id. § 1227(a)(2)(A)(iii) (authorizing

removal of "[a]ny alien who is convicted of an aggravated felony").


                                       - 2 -
The   appellant   received   a   notice      concerning     bond    and    custody

indicating that he was subject to mandatory detention as a result

of his conviction for an aggravated felony.                 A second custody

notice advised him that he could "not request a review of [the

custody]   determination     .   .    .   because     the       Immigration    and

Nationality Act prohibit[ed] [his] release from custody."                  See id.

§ 1226(c)(1)(B) (mandating detention of aliens deportable under

id. § 1227(a)(2)(A)(iii)).

           The appellant acknowledged receipt of the removal and

custody papers. He also completed a form entitled "Record of Sworn

Statement," which began with a statement of rights printed in both

English and Spanish.    The enumerated rights included the right to

consult an attorney.    The form listed a number of questions aimed

at determining the appellant's nationality, immigration status,

and eligibility for asylum.          The appellant expressly waived his

right to a lawyer and answered all of the questions in writing.

To a question asking whether he was willing to sign a stipulated

request for removal and give up the right to appear before an

immigration judge (IJ) before being removed, he answered in the

affirmative.

           Given his acknowledged willingness to stipulate to his

removal,   DHS    provided   the     appellant      with    a    form     entitled

"Stipulated Request for Order of Removal and Waiver of Hearing"

(the Stipulation).     See id. § 1229a(d); 8 C.F.R. § 1003.25(b).


                                     - 3 -
The Stipulation was printed in both English and Spanish.                      By

signing it, the appellant conceded removability based on the

charges contained in the removal papers, confirmed that he was not

applying for any form of relief from removal, and waived his right

to a hearing before an IJ.           At the same time, he "waive[d] [his]

right to appeal the written decision for [his] removal."                     The

Stipulation concluded with a declaration that the appellant "fully

understand[s] [the Stipulation's] consequences" and "unequivocally

state[s]   that   [he       has]   submitted   this   document    voluntarily,

knowingly, and intelligently."

           On March 13, 2009, an IJ ordered the appellant removed.

A few days later, the appellant wrote to an immigration officer

whom he had met while in detention, imploring the officer to "try

to speed up the process so I can leave soon to join my family."

On April 17, 2009, the removal process was completed: the appellant

departed Atlanta on a flight bound for the Dominican Republic.

           Only a few months passed before a Border Patrol agent

apprehended the appellant at a bus station in Louisiana.               In short

order, a federal grand jury sitting in the Western District of

Louisiana charged the appellant with illegal reentry into the

United   States   by    a    previously   removed     alien.     See   8   U.S.C.

§ 1326(a), (b)(1).          A guilty plea and a 15-month incarcerative

sentence followed.




                                      - 4 -
           In January of 2011, the appellant was again removed to

the Dominican Republic.1       Undeterred, the appellant again entered

the   United   States   illegally         and,   in   February    of   2012,   was

apprehended in Massachusetts.             The government once more charged

him with illegal reentry.            This time, the appellant moved to

dismiss the indictment on the ground that his 2009 removal as an

aggravated felon could not form the predicate for an illegal

reentry   charge   since   none      of    his   underlying   convictions      was

consistent with the aggravated felony designation.                Specifically,

he posited that aggravated identity theft was not a "theft offense"

within the meaning of 8 U.S.C. §              1101(a)(43)(G) because it did

not categorically involve a nonconsensual taking of a person's

means of identification.       See United States v. Ozuna-Cabrera, 663

F.3d 496, 500-01 (1st Cir. 2011).

           The district court refused to dismiss the indictment.

See United States v. Soto-Mateo, 948 F. Supp. 2d 77, 80 (D. Mass.

2013).    It   ruled    that   the    appellant       had   not   exhausted    his

administrative remedies and, thus, could not collaterally attack




      1 The government does not claim that the 2011 removal
constitutes an independent predicate for the offense of
conviction. Presumably, the government has refrained from such a
claim because invalidity of the 2009 removal would undermine the
2011 removal. After all, the 2011 removal was undertaken pursuant
to 8 U.S.C. § 1326 — a statute that applies only to an alien who
"has been denied admission, excluded, deported, or removed or has
departed the United States while an order of exclusion,
deportation, or removal is outstanding . . . ."


                                      - 5 -
the underlying removal order.         See id.   The appellant thereafter

entered a conditional guilty plea, see Fed. R. Crim. P. 11(a)(2),

preserving the right to appeal the district court's denial of his

motion to dismiss.       Following the imposition of a 21-month term of

immurement, these appeals ensued.2

II.   ANALYSIS

            A defendant facing a charge of illegal reentry after

removal may, under some circumstances, challenge the validity of

the underlying order of removal.        See 8 U.S.C. § 1326(d); United

States v. Luna, 436 F.3d 312, 317 (1st Cir. 2006).          To wage such

a collateral attack, he must demonstrate that

            (1) [he] exhausted any administrative remedies
            that may have been available to seek relief
            against the order;

            (2) the deportation proceedings at which the
            order was issued improperly deprived [him] of
            the opportunity for judicial review; and

            (3) the entry of the order was fundamentally
            unfair.

8 U.S.C. § 1326(d).      In reviewing a district court's determination

as    to   whether   a   particular    defendant   has   satisfied   these

requirements, we assay the district court's subsidiary factual


      2The appellant initially filed a timely notice of appeal,
mistakenly stating an intent to challenge his sentence. One day
after the filing deadline had passed, see Fed. R. App. P.
4(b)(1)(A)(i), he filed — and the district court allowed — an
unopposed motion to file a corrected notice of appeal challenging
the denial of the motion to dismiss. We consolidated these two
appeals for briefing and argument.


                                   - 6 -
determinations for clear error, see United States v. DeLeon, 444

F.3d 41, 48 (1st Cir. 2006), and afford plenary review to its

conclusions of law, see Luna, 436 F.3d at 316.              Moreover, when

"performing the collateral attack analysis under § 1326(d), [an

inquiring] court ordinarily should address the initial test of

exhaustion of administrative remedies before going on to the other

two tests."     DeLeon, 444 F.3d at 45.          The elements of section

1326(d) are conjunctive, and an appellant must satisfy all of those

elements in order to prevail on a collateral challenge to his

removal order.    See Luna, 436 F.3d at 317.

            The appellant stumbles at the first step.          He concedes

that he did not exhaust available administrative remedies but,

rather, waived his right to appeal the IJ's removal order to the

Board of Immigration Appeals (BIA).            A failure to take such an

available     administrative    appeal    is    a   failure   to     exhaust

administrative remedies within the meaning of section 1326(d).

See DeLeon, 444 F.3d at 50 & n.7.              The appellant nonetheless

strives to circumvent this failure by asserting that his waiver

was neither knowing nor intelligent and, accordingly, he should be

excused from the exhaustion requirement.

            Several   courts   have   recognized    an   exception   to   the

exhaustion requirement for cases in which the alien's waiver of

administrative review was not knowing and intelligent.          See, e.g.,

Richardson v. United States, 558 F.3d 216, 219-20 (3d Cir. 2009);


                                  - 7 -
United States v. Sosa, 387 F.3d 131, 136 (2d Cir. 2004); United

States v. Martinez-Rocha, 337 F.3d 566, 569 (6th Cir. 2003); United

States v. Muro-Inclan, 249 F.3d 1180, 1183 (9th Cir. 2001); see

also United States v. Mendoza-Lopez, 481 U.S. 828, 840 (1987)

(holding, prior to enactment of section 1326(d), that a person

charged   with    illegal   reentry     has    a    constitutional        right   to

collaterally attack the underlying removal order when a due process

violation   in    a   removal   proceeding         "amount[s]   to   a    complete

deprivation of judicial review").             We have reserved judgment on

whether to recognize such an exception, see DeLeon, 444 F.3d at

51, and it is unnecessary for us to revisit that reservation today.

Assuming without deciding that due process concerns sometimes may

warrant an exception to the statutory exhaustion requirement, the

appellant's case would not qualify for such an exception.                         We

explain briefly.

            To begin, section 1326(d) places the burden on the

defendant    to       "demonstrate[]"     an       entitlement       to    relief.

Richardson, 558 F.3d at 222 & n.5; see also Luna, 436 F.3d at 317

("[A] defendant must satisfy all of [the statutory elements] to

successfully attack his removal order.").                We think it follows

that a defendant bears the burden of proving his eligibility for

any exception to the statutory requirements.             See United States v.

Baptist, 759 F.3d 690, 694-95 (7th Cir. 2014); Richardson, 558

F.3d at 222; United States v. Rangel de Aguilar, 308 F.3d 1134,


                                   - 8 -
1137 (10th Cir. 2002).3    We hold, therefore, that — at least where,

as here, the government produces a written and signed waiver of

rights — the defendant must carry the burden of showing that the

waiver was infirm.

            The appellant has not come close to carrying this burden.

He   was   expressly   informed,   in   writing   and   in   a   language   he

understands, about his right to appeal; and he unequivocally

relinquished that right by signing the Stipulation.4             By the same

token, he freely accepted the proposition that the IJ's decision

would be "a final disposition of the[] removal proceedings."                He

does not claim illiteracy, nor does he limn any plausible basis

for believing that he was pressured into surrendering his rights.

To the precise contrary, his unsolicited letter to the immigration

officer attests to his eagerness to "speed up the process" and be

deported as quickly as possible.            On this record, then, the

district court had ample support for its conclusion that the

appellant's written waiver of the right to appeal his removal order

was knowing and intelligent.       See Soto-Mateo, 948 F. Supp. 2d at




      3At least one court has allocated the burden of proof
differently. See United States v. Ramos, 623 F.3d 672, 680 (9th
Cir. 2010). We discuss the Ramos case in more detail infra.

      4In this regard, we note that the appellant did not proffer
any evidence to the district court, in the form of an affidavit or
otherwise, suggesting that he did not fully understand either the
Stipulation or the attendant waiver of appeal.


                                   - 9 -
80; see also DeLeon, 444 F.3d at 51; Martinez-Rocha, 337 F.3d at

569.

              The fact that the appellant was not represented by

counsel during the removal proceedings does not, without more,

alter this calculus.        The statute providing for stipulated removal

explicitly contemplates that aliens may act pro se.                   See 8 U.S.C.

§ 1229a(d).         So, too, the relevant regulations provide that an IJ

may enter a stipulated order of removal against an unrepresented

alien "without a hearing and in the absence of the parties," as

long as the IJ "determine[s] that the alien's waiver is voluntary,

knowing, and intelligent."          8 C.F.R. § 1003.25(b).       In the case at

hand, the IJ made just such a determination, consistent with the

appellant's affirmation that he fully understood the consequences

of the Stipulation and had signed it "voluntarily, knowingly, and

intelligently."

              The    appellant    demurs,   relying    chiefly       on   the   Ninth

Circuit's decision in United States v. Ramos, 623 F.3d 672 (9th

Cir. 2010).         See supra note 3.       In that case, the Ninth Circuit

excused the exhaustion requirement for an alien who had acted pro

se in stipulated removal proceedings.             See 623 F.3d at 682.           The

appellant reads Ramos through rose-colored glasses, suggesting

that the case stands for the proposition that an IJ's failure to

hold a hearing and personally to inform an unrepresented alien of

the    full   compendium     of   his    rights   is   itself    a    due   process


                                        - 10 -
violation. But that aspect of Ramos stems from the Ninth Circuit's

assignment of the burden of proof to the government, which required

the government to establish by "'clear and convincing evidence'

that       [the   appellant]   received     adequate    advisement    of   the

consequences of his waiver of appeal."            See id. at 681 (quoting

United States v. Pallares-Galan, 359 F.3d 1088, 1097 (9th Cir.

2004)).      This is not where the burden of proof belongs.          See supra

at 8-9 (citing cases). Where, as here, the government has produced

a written and signed waiver, the Ninth Circuit's allocation of the

burden of proof is a minority view and untenable.5

              At any rate, Ramos is distinguishable.           The decision

there turned less on the lack of an attorney and more on the lack

of a "competent translation" of the waiver.              Ramos, 623 F.3d at

680.       The alien (a Spanish speaker) had been asked to sign a

removal stipulation by an immigration officer who spoke only

"broken" Spanish, and that officer could not confirm that the alien

understood what he was signing.           Id. at 681.




      The Ramos court's determination that "[t]he government bears
       5

the burden of proving valid waiver in a collateral attack of the
underlying removal proceedings," 623 F.3d at 680, appears to be
based on a misreading of United States v. Lopez-Vasquez, 1 F.3d
751 (9th Cir. 1993). While the Lopez-Vasquez court allocated the
burden of proof to the government, the government proffered no
written, signed waiver.    Instead, the appellant, along with a
number of other aliens, had silently "waived" his right to appeal
at a group hearing. Id. at 754-55.


                                   - 11 -
          Here, in contrast, there was no language barrier and the

appellant plainly knew what he was doing.       What is more, the

trappings of fundamental fairness were present in abundance.   The

record indicates that the appellant was twice informed, in his

native language, of his right to retain an attorney and was

provided a list of organizations offering free legal assistance.

He nonetheless elected to go it alone and proceed pro se.   He does

not suggest that he wanted an attorney but was unable either to

find one or to afford one.   The short of it is that the record

here — unlike in Ramos — contains no hint of any cogent reason to

doubt the validity of the Stipulation.   In the absence of anything

that might independently prompt due process concerns, the mere

fact that the appellant appeared pro se does not invalidate the

voluntary, knowing, and intelligent waiver of his rights.      See

Baptist, 759 F.3d at 697; cf. Response to Comment on Proposed Rule

on Conduct of Removal Proceedings, 62 Fed. Reg. 10,312, 10,322

(Mar. 6, 1997) (explaining that requirement that IJ make a finding

of voluntariness "safeguards against an imprudent waiver of a

formal adjudication on the part of an unrepresented alien" and

that "[i]f an immigration judge is confronted with a stipulated

request raising due process concerns, he or she may examine that

request in the context of a hearing").

          The appellant also argues that the removal papers and

custody notices led him to believe (incorrectly) that he was


                             - 12 -
removable as an aggravated felon and, thus, statutorily ineligible

for cancellation of removal.    Building on this premise, he submits

that "it is inconceivable that [he] would have made a considered

and intelligent stipulation and waiver of his right to appeal if

he had known that he was not removable as an aggravated felon and

eligible for cancellation of removal."      Appellant's Br. at 27.

            There are at least three things wrong with this argument.

First, it suffers from a basic infirmity.    An alien may be deported

as an aggravated felon if he is convicted of a crime that involves

every element of an offense enumerated in 8 U.S.C. § 1101(a)(43).

See Conteh v. Gonzales, 461 F.3d 45, 55 (1st Cir. 2006).      At the

time of the appellant's removal in 2009, the BIA had construed

"theft offense," as used in 8 U.S.C. § 1101(a)(43)(G), to require

a nonconsensual taking of or exercise of control over another's

property.   See Matter of Garcia-Madruga, 24 I&N Dec. 436, 440 (BIA

2008).    However, in 2011 — after the appellant's removal — this

court concluded that a conviction for aggravated identity theft

under 18 U.S.C. § 1028A can be sustained even where there is no

"theft" — in other words, even where the owner consents to the use

of the means of identification.      See Ozuna-Cabrera, 663 F.3d at

500-01.   This holding was not a foregone conclusion, and the issue

has since engendered a circuit split.        Compare id. with United

States v. Spears, 729 F.3d 753, 756-58 (7th Cir. 2013) (en banc).

The appellant argues, in effect, that the decision in Ozuna-Cabrera


                                - 13 -
means that his conviction for aggravated identity theft in 2009

was not a "theft" offense; that he was therefore not an aggravated

felon in 2009 under 8 U.S.C. § 1101(a)(43)(G); and, consequently,

that DHS misled him.

          We    do    not    agree.        Since    the   law   governing    the

classification of aggravated identity theft was unsettled at the

time of the appellant's removal, we cannot fairly conclude that

the appellant was misled at all.            A waiver of rights based on a

reasonable interpretation of existing law is not rendered faulty

by later jurisprudential developments. See Brady v. United States,

397 U.S. 742, 757 (1970); see also Baptist, 759 F.3d at 698

(explaining    that   "the    law     in   effect    at   the   time   of   [the

defendant's] challenged removal is what matters to [the court's]

analysis"); cf. Ovalles v. Holder, 577 F.3d 288, 299 (5th Cir.

2009) (per curiam) (finding no due process violation in BIA's

refusal to entertain a motion to reopen removal proceedings even

though offense underlying removal was later determined not to be

an aggravated felony).

          Second, even if the appellant's prior convictions did

not comprise aggravated felonies, he would not have been entitled

as of right to remain in the United States.                This is important

because "a majority of circuits have rejected the proposition that

there is a constitutional right to be informed of eligibility for

— or to be considered for — discretionary relief."               United States


                                      - 14 -
v. Santiago-Ochoa, 447 F.3d 1015, 1020 (7th Cir. 2006) (citing

representative cases).          Today, we join that majority.

           Third, and finally, it is entirely conceivable that the

appellant would have opted for speedy deportation in lieu of the

long-shot chance of obtaining discretionary relief from removal

after a protracted legal battle.           See Richardson, 558 F.3d at 223;

see also INS v. Rios-Pineda, 471 U.S. 444, 446 (1985) (noting

Attorney General's authority to refuse to suspend deportation even

where alien meets threshold statutory requirements).                Indeed, the

appellant's unsolicited request to speed up the removal process is

some indication that he had no stomach for deportation proceedings

(during which he was likely to have been detained).

           For    all     of    these    reasons,   we   conclude    that   the

appellant's      waiver    of    appeal     was   voluntary,    knowing,    and

intelligent; that he was not misled in any material respect; that

no due process violation occurred; and that, therefore, his waiver

must be given effect.          This means, of course, that the appellant

did not exhaust his administrative remedies in connection with the

underlying removal and, thus, could not collaterally attack that

removal in his criminal case.

           We add a coda.        Given the appellant's failure to exhaust

administrative remedies as required by section 1326(d)(1), we need

not reach the question of whether he satisfied either the judicial

review   requirement      of    section    1326(d)(2)    or   the   fundamental


                                        - 15 -
fairness requirement of section 1326(d)(3).   See Luna, 436 F.3d at

317.   It is worth noting, however, that the appellant's collateral

attack surely would fail under section 1326(d)(3).      After all,

that provision requires a showing of prejudice, see id. at 319;

DeLeon, 444 F.3d at 49, and such a showing entails "a reasonable

likelihood that the result would have been different if the error

in the deportation proceeding had not occurred."    Luna, 436 F.3d

at 321 (quoting United States v. Loaisiga, 104 F.3d 484, 487 (1st

Cir. 1997)).    For essentially the reasons previously discussed,

the appellant plainly cannot satisfy this standard.

III.   CONCLUSION

            We need go no further.      The district court's order

denying the appellant's motion to dismiss his indictment is



Affirmed.




                               - 16 -